Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 2/4/2022.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/04/2022 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	The applicant’s arguments filed 2/4/22 have been considered and are moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 1-2 of the remarks segment) that Kim fails to disclose a display element allowing a user to select one or more external devices from which to request authentication information:
	In light of the newly amended claim language, see newly cited prior art reference Wang et al (US 2005/0091539), which discloses (as disclosed in fig. 2-3, par [0010], lines 8-14 and par [0011], lines 14-21 of Wang et al) selecting one of a plurality of devices registered with a e.g., a display element allowing a user to select one or more external devices from which to request authentication information).
B.	In response to the applicant’s argument (disclosed on pg. 2-3 of the remarks segment) that the cited prior art fails to teach or suggest including a first list of one or more external electronic devices; after detecting selection of a specific external device from the first list:
Also see Wang et al (US 2005/0091539), which further teaches (as disclosed in par [0040], lines 6-12 of Wang) which outputting a list of user devices upon the user attempting authentication via an authentication module (e.g., an information input screen including a first list of one or more external electronic devices) and (as disclosed in par [0046] of Wang et al) data identifying the device, among the plurality of options of available devices registered with the user, selected by the user after detecting selection of a specific external device from the first list (e.g., data identifying the device, among the plurality of options of available devices registered with the user, selected by the user).
C.	Amended claims 9 and 19 have been rejected under 35 USC 112(a) in light of the amendments within each claim containing claim language not explicitly supported within the applicant’s specification.
Claim Rejections – 35 USC 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

5.	Claims 9 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Regarding each claim, the newly amended claim language of “a second list, distinct from the first list,” there does not appear to be support for a second list of the external electronic devices in the applicant’s specification.
Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 8-10, 12-13, 18, and 20 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2017/0019699) in view of Wang et al (US 2005/0091539).
With respect to claim 1, Kim et al teaches an electronic device (fig. 1-2B, ‘100), comprising:
a communication circuitry (fig. 2A-2B); 
a memory storing an application (fig. 2B, ‘130); 
fig. 2B, ‘110); and 
a processor operatively connected with the communication circuitry, the memory, and the display (fig. 1-2B), wherein the memory includes instructions that, when executed, cause the processor to: 
receive a request to execute the application (par [0005], [0067], [0136] & [0146], which discloses providing an application executing function to provide services requested by users); and
output an information input screen relevant to executing the application on the display based on the request (fig. 6A-7B & par [0010], lines 5-10, which disclose outputting GUI prompts on a display screen for a user, of a remote device, to be authenticated to access the requested service).
Wang et al further teaches the information input screen including a first list of one or more external electronic devices (par [0040], lines 6-12, which discloses outputting a list of user devices upon the user attempting authentication via an authentication module); 
after detecting selection of a specific external device from the  first list (par [0046], which discloses data identifying the device selected by the user), receiving at least one piece of input information to be entered into the information input screen (par [0051], lines 1-6, which discloses user ID being received for input for authentication), from the specific external electronic device via the communication circuitry (fig. 2, which discloses a plurality of the user devices containing input data used to logon to a remote server, via the authentication module); and
fig. 2& par [0007], which discloses providing automatic authentication and logon for the plurality of user devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the multi-device authentication environment disclosed by Wang et al within the user input-based authentication system of Kim et al because incorporating the auto-login process for authenticating one or more of the plurality of a user’s wireless devices (disclosed in par [0006-0007] of Wang et al) would prevent the need for credentials to be entered manually for different devices within Kim et al because the multi-device auto-logon process taught by Wang et al eliminates the need for devices registered to a user to enter authentication credentials after the credentials for each devices have been stored for each user account.
With respect to claim 2, Kim et al teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 6A). 
With respect to claim 3, Kim et al teaches wherein the at least one piece of input information includes authentication information utilized to authenticate a user for access to the application (fig. 6A & 7B). 
With respect to claim 8, Kim et al teaches wherein the processor is configured to: broadcast a request message requesting the input information using the communication circuitry (par [0090], “image receiver may receive broadcast data”). 
With respect to claim 10, Kim et al teaches wherein each piece of input information is visually displayed in the list using at least one of an image or a text (par [0112], “inputs a text item”). 
With respect to claim 11, Kim et al teaches a method for an electronic device (fig. 1-2B, ‘100), the method comprising:
receiving, by a processor (fig. 1-2B), a receive a request to execute the application (par [0005], [0067], [0136] & [0146], which discloses providing an application executing function to provide services requested by users); 
outputting an information input screen relevant to executing the application on the display based on the request (fig. 6-9 & par [0010], lines 5-10, which disclose outputting prompts within a GUI for a user to be authenticated to access the requested service), 
transmitting a request message requesting at least one piece of input information for entry into the information input screen (fig. 6A & 7B, which disclose GUI prompts on a remote device to request a user’s ID and fingerprint to be input);
receiving a response message including the at least one piece of input information to the specific external electronic device (fig. 6D-9, which disclose receiving a password or fingerprint for input from the requesting user device).
Wang et al further teaches the information input screen including a first list of one or more external electronic devices (par [0040], lines 6-12, which discloses outputting a list of user devices upon the user attempting authentication via an authentication module); 
par [0046], which discloses data identifying the device selected by the user), transmitting a request message requesting at least one piece of input information for entry into the information input screen (par [0051], lines 1-6, which discloses a prompt for requesting a user ID  for input for authentication), to the specific external electronic device via the communication circuitry (fig. 2, which discloses a plurality of the user devices containing input data used to logon to a remote server, via the authentication module); and
automatically entering the at least one piece of input information into the information input screen (fig. 2& par [0007], which discloses providing automatic authentication and logon for the plurality of user devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the multi-device authentication environment disclosed by Wang et al within the user input-based authentication system of Kim et al because incorporating the auto-login process for authenticating one or more of the plurality of a user’s wireless devices (disclosed in par [0006-0007] of Wang et al) would prevent the need for credentials to be entered manually for different devices within Kim et al because the multi-device auto-logon process taught by Wang et al eliminates the need for devices registered to a user to enter authentication credentials after the credentials for each devices have been stored for each user account.
With respect to claim 12, Kim et al teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 6A). 
With respect to claim 13, Kim et al teaches wherein the input information includes authentication information utilized to authenticate a user for access to the application (fig. 6A & 7B). 
With respect to claim 18, Kim et al teaches wherein the processor is configured to: broadcast a request message requesting the input information using the communication circuitry (par [0090], “image receiver may receive broadcast data”). 
With respect to claim 20, Kim et al teaches wherein each piece of input information is visually displayed in the list using at least one of an image or a text (par [0112], “inputs a text item”). 
8.	Claims 4-7 and 14-17 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2017/0019699) in view of Wang et al (US 2005/0091539), further in view of Jones-McFadden et al (US 2017/0195307).
With respect to claim 4, Kim et al teaches transmitting a request message requesting the input information to the identified one or more external electronic devices including the specific external electronic device (par [0146] & fig. 7B).
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to identify the one or more external electronic devices registered in the input information transmission/reception history (par [0054], lines 1-2 & 24-30, which disclose collecting historical exposure events from a plurality of secondary users). 
function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Kim et al and Wang et al to reduce memory requirements and improve processing speed during requested transactions (as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 5, Jones-McFadden et al further teaches wherein the input information transmission/reception history includes identification of a second external device that previously provided the input information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 4.

With respect to claim 6, Jones-McFadden et al further teaches wherein the processor is configured to: 
par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the first list, visually distinguish the specific external electronic device from other items in the first list based on detecting that the specific external electronic device previously transmitted and/or received the input information relevant to the application (par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 4.

With respect to claim 7, Jones-McFadden et al further teaches wherein the processor is configured to: 
scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device (par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting input information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 


With respect to claim 14, Kim et al teaches transmitting a request message requesting the input information to the identified one or more external electronic devices including the specific external electronic device (par [0146] & fig. 7B).
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to identify one or more external electronic devices registered in the input information transmission/reception history (par [0027], lines 7-12, “activity history”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al because incorporating the function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Kim et al and VAN OS et al to reduce memory requirements and improve processing speed during requested transactions (as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 15, Jones-McFadden et al further teaches wherein the input information transmission/reception history includes identification of a second external device that previously provided the input information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 14.

With respect to claim 16, Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to output a list of one or more external electronic devices registered in the input information transmission/reception history on the display (par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the list, visually distinguish the specific external electronic device from other items in the list based on detecting that the specific external electronic device previously transmitted and/or received the input information relevant to the application (par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 

With respect to claim 17, Jones-McFadden et al further teaches wherein the processor is configured to: 
scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device (par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting the input information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 14.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220213